         Case 1:20-cr-00563-JPO Document 230 Filed 09/16/21 Page 1 of 7




U !TED STATES DISTRICT COURT
SOUTHER DISTRICT OF EW YORK
----------------------------------                     X


UNITED STATES OF AMERICA
                                                             CONSENT PRELIMINARY ORDER
                - V. -                                       OF FORFEITURE AS TO SPECIFIC
                                                             PROPERTY/
JA VIAN MOORE,                                               MO EY JUDGMENT
           a/k/a "Julio,"
                                                             20 Cr. 563 (JPO)
                         Defendant.

                                                       X

                WHEREAS , on or about October 22, 2020, JA VlAN MOORE, a/k/a "Julio," (the

" Defendant"), amo ng others, was charged in three counts of a four-count Sealed Indictment, 20

Cr. 563 (JPO) (the " Indictment"), with conspiracy to steal government funds , in vio lation of Title

18, Uni ted States Code, Section 371 (Co unt One) ; co nspiracy to comm it bank fraud , in vio lation

of Title 18, United States Code, Section 1349 (Count Two) ; and aggravated identity theft,             in


vio lati on ofTitle 18, United States Code, Sections 1028(a)(l), 1028A(b), and 2 (Count Four);

                WHEREAS, the Indi ctment included a forfeiture a ll egation as to Count One of the

Indictment, seeking forfeiture to the United States, pursuant to Title 18, United States Code,

Section 981 (a)( I )(C) and T itle 28, United States Code, Section 246 1( c), of any and al l property,

real and personal, that constitutes or is derived from proceeds traceable to the commission of the

offense charged in Count One of the Indictment, including but not limited to a sum of money in

United States currency representing the amo unt of proceeds traceable to the comm ission of the

offense charged in Count One of the Indictment;

                WHEREAS , the Indictment included a second forfeiture allegation as to Count Two

of the Indi ctment, seekin g forfeiture to the United States, pursuant to T itle I 8, United States Code,

Section 982(a)(2)(A), of any and all property constituting, or derived from, proceeds the Defendant

obta ined directly or indirectly, as a result of the commission of the offense charged in Count Two
         Case 1:20-cr-00563-JPO Document 230 Filed 09/16/21 Page 2 of 7




of the Indictment, including but not limited to a sum of money in United States currency

representing the amount of proceeds traceable to the commission of the offense charged in Count

Two of the Indictment;

                WHEREAS , on or about August 28, 2020, the Government seized from the

Defendant ' s residence at the time of his arrest, the fol lowing specific property :

                    a. $9,640.00 in United States currency ;

                    b. $300.00 in United States currency; and

                    c.   I diamond jewelry piece in rose gold with a rope chain with diamond
                         encrusted face reading " LEGEND BOUND MACC"

(a. through c. collectively, the " Specific Property");

                WHEREAS , on or about September 15 , 2021, the Defendant pied guilty to Counts

One and Two of the Indictment, pursuant to a plea agreement with the Government, wherein the

Defendant admitted the forfeiture allegations with respect to Counts One and Two of the

Indictment and agreed to forfeit to the United States a sum of money equal to $258 ,994.68,

rep resenting proceeds traceab le to the commission of the offenses charged in Counts One and Two

of the Indictm ent, as follows: with respect to Count One of the Indictment, the Defendant admits

the forfeiture allegation and agrees to forfeit, pursuant to Title 18, United States Code, Section

98I(a)(l)(C) and Title 28, United States Code, Section 246l(c), the sum of $37,000 in United

States currency, representing the proceeds traceab le to the commission of the offense charged in

Count One of the Indictment, and; with respect to Count Two of the Indictment, the Defendant

admits the fo rfeiture allegation and agrees to forfeit, pursuant to Title 18, United States Code,

Section 982(a)(2)(A), the sum of $221 ,994.68 in United States currency, representing proceeds

traceable to the commission of the offense charged in Count Two of the Indictment;
         Case 1:20-cr-00563-JPO Document 230 Filed 09/16/21 Page 3 of 7




                 WHEREAS , the Defendant consents to the entry of a money judgment in the

amount of $258,994 .68 in United States currency representing the amount of proceeds traceable

to the offe nses charged in Counts One and Two of the Indictment that the Defendant personally

obtained ;

                 WHEREAS, the Defendant further consents to the forfeiture of all hi s right, title

and interest in the Specific Property, which constitute proceeds of the offenses charged in Counts

One and Two of the Indictment that the Defendant personally obtained;

                 WHEREAS , the Defendant admits that, as a resu lt of acts and/or omissions of the

Defendant, the proceeds traceable to the offenses charged in Counts One and Two of the

Indictment that the Defendant personally obtained cannot be located upon the exercise of due

diligence, with th e excep ti on of the Specific Property ; and

                 WHEREAS , pursuant to Title 21 , United States Code, Section 853(g), and Rules

32.2(b)(3), an d 32 .2( b)(6) of th e Federal Rules of Criminal Procedure, the Government is now

entitled , pending any assertion of third-party claims, to reduce the Specific Property to its

possession and to noti fy any and all persons who reasonably appear to be a potential claimant of

their interest herein .

                 1T IS HEREBY STIPULATED A D AGREED, by and between the United States

of Amer ica, by its attorney Audrey Strauss, U nited States Attorney, Assistant United States

Atto rn eys, Emi ly A. Johnson, Kaylan E. Lasky, and Ash ley C. Nico las of counsel , and the

Defendant, and hi s counse l, Andre G . Travieso, Esq., that:

                 I.       As a result of the offenses charged     in   Counts One and Two of the

Indictment, to which the Defendant pied guilty, a money judgment in the amount of $258,994.68

in United States currency (the " Money Judgment"), of which $37,000 in United States currency
        Case 1:20-cr-00563-JPO Document 230 Filed 09/16/21 Page 4 of 7




represents the amount of proceeds traceable to the offense charged in Counts One of the Indictment

that the Defendant personally obtained, and $221 ,994.68 in United States currency represents the

proceeds traceable to the offense charged in Count Two of the Indictment that the Defendant

personally obtained, shall be entered against the Defendant.

               2.      As a result of the offenses charged        in   Counts One and Two of the

Indictment, to which the Defendant pied guilty, all of the Defendant ' s right, title and interest in

the Specific Property is hereby forfeited to the United States for disposition in accordance with the

law, subject to the provi s ions of Title 21 , United States Code, Section 853.

               3.      Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture as to Specific Property/Money Judgment is final as to the

Defendant, JA VIA      MOORE, and shall be deemed part of the sentence of the Defendant, and

shall be included in the judgment of conviction therewith.

               4.      All payments on the outstanding Money Judgment shall be made by postal

money order, bank or ce rtified check, made paya ble to the United States Marshals Service, and

delivered by mail to the United States Attorney ' s Office, Southern District of     ew York, Attn:

Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew ' s Plaza,           ew

York,   ew York 10007 and shall indicate the Defendant's name and case number.

               5.      The U nited States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property.

               6.      Upon entry of this Consent Preliminary Order of Forfeiture as to Specific

Property/Money Judgment, the United States (or its designee) is hereby authorized to take

possessio n of the Specific Property and to hold such property in its secure custody and control.
         Case 1:20-cr-00563-JPO Document 230 Filed 09/16/21 Page 5 of 7




                7.      Pursuant to Title 21, United States Code, Section 853(n)( l), Rule 32.2(b)(6)

of the Federal Rule s of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of the

Supplemental Rules for Certain Admiralty and Maritime Claims and Asset Forfeiture Actions, the

United States is permitted to publish forfeiture notices on the government internet site,

www.forfeiture .gov.    This site incorporates the forfeiture notices that have been traditionally

publi shed in newspapers. The United States forthwith shall publish the internet ad for at least thirty

(30) consecutive days . Any person , other than the Defendant, claiming interest in the Specific

Property mu st file a Petition within sixty (60) days from the first day of publication of the Notice

o n thi s offic ial government internet web site, or no later than thirty-five (35) days from the mailing

of actual notice, whichever is earlier.

                8.      The published notice of forfeiture shall state that the petition (i) shall be for

a hearing to adjudicate the validity of the petitioner' s alleged interest in the Specific Property, (ii)

shall be signed by the petitioner under penalty of perjury, and (iii) shall set forth the nature and

extent of the petitioner ' s right, title or interest in the Specific Property, the time and circumstances

of the petitioner ' s acquisition of the right, title and interest in the Specific Property, any additional

facts supporting the petitioner' s claim, and the relief sought, pursuant to Title 21 , United States

Code, Section 853(n).

                9.      Pursuant to 32.2 (b)(6)(A) of the Federal Rules of Criminal Procedure, the

Government shall send notice to any person who reasonably appears to be a potential claimant

with standing to contest the forfeiture in the ancillary proceeding.

                I0.     Upon adjudication of all third-party interests, this Court will enter a Final

Order of Forfeiture with respect to the Specific Property pursuant to Title 21 , United States Code,

Section 85 3(11), in which all interests will be addressed. All Specific Property forfeited to the
         Case 1:20-cr-00563-JPO Document 230 Filed 09/16/21 Page 6 of 7




Un ited States under a Fina l Order of Fo rfe iture sha ll be applied toward s the sati sfactio n of the

Mo ney Jud gment.

                 11 .    P ursuant to T itle 2 1, United States Code, Secti on 853(p), the United States

is auth o ri zed to seek fo rfei ture of substitute assets of th e Defend ant up to the un co ll ected amo unt

of the Mo ney Ju dg men t.

                 12 .    Pursuant to Rul e 32 .2(b)(3) of th e Federal Rul es of C rimin a l P rocedure, th e

Uni ted States Attorn ey ' s O ffi ce is autho ri zed to co nduct any di scovery needed to identi fy , locate

or di spose of forfe itabl e pro perty, inc lud ing depos itio ns, inte rrogato ries, requests fo r producti on

of docu ments and th e issuance of sub poenas .

                 13 .    T he Co urt sha ll reta in j uri sdi cti on to enfo rce thi s Co nsent Preliminary O rder

of Forfeiture as to S pec ifi c Pro perty/Money Judg ment, and to amend it as necessary, pursuant to

Rul e 32.2 o f the Federal Rul es of C rimin a l Procedure.
        Case 1:20-cr-00563-JPO Document 230 Filed 09/16/21 Page 7 of 7




               14.     The signature page of thi s Consent Preliminary Order of Forfe iture as to

Spec ific Pro perty/Money Judgm ent may be executed in one or more counterparts, each of which

will be deemed an original but all of which together wil l constitute one and the same instrument.

AGREED A D CO SE TED TO:

AU DR EY STRA USS
United States Attorney fo r the
Southern District of ew York


By:    _ _/s/_ _ _ _ __ __ _ _                                       9/15/202 1
       Emi ly A. Johnso n/Kaylan E. Lasky                           DATE
       As hley C. ico las
       Ass istant United States Attorneys
       On e St. Andrew 's Plaza
         ew York, Y 10007
       (2 12) 637-24 09/23 15/2467


JA VIAN MOORE


By:                                                                9/15/21
       Jav ian Moore                                                DATE

                                                                      9/ 1 5/ 20 21
By:
       Andre G. Travieso, Esq.                                      DATE
       Attorney fo r Defendant
       Trav ieso Law, P. C.
       52 I Fift h Avenue, 17th Fl.
        ew York, Y IO175

SO ORD ERED:



~
UN ITED STATES DI STRICT JUDG E
